Citation Nr: 1204953	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent prior to June 4, 2007, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder, hereafter referred to as PTSD.  

2.  Entitlement to an effective date prior to July 1, 2011, for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to an effective date prior to July 1, 2011, for Dependants' Education Assistance benefits.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2009 the rating for the Veteran's service-connected PTSD was increased from 50 to 70 percent, effective June 4, 2007.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status, and the issues are as stated on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initial Evaluation of PTSD

The Veteran contends that he is entitled to a higher evaluation for his PTSD symptomatology, which is currently evaluated as 50 percent disabling prior to June 4, 2007, and as 70 percent disabling thereafter.  Review of the claims file indicates that there are additional Vet Center records of treatment that have not been sought or obtained.  The Board is in receipt of multiple letters from the readjustment counseling therapist and clinical psychologist at the Vet Center, which summarize the Veteran's treatment for his PTSD symptomatology.  Unfortunately, the underlying treatment records from the counseling sessions at the Vet Center have not yet been associated with the claims folder.  The RO must seek to obtain these relevant records of treatment.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA). 

Earlier Effective Date for Entitlement to a TDIU

The Veteran was awarded a TDIU in October 2011, effective July 1, 2011.  The Veteran contends that he is entitled to an earlier effective date for the award of TDIU.  

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999). 

In general, the effective date for an increased rating will be the date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98, the VA General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability occurred.  The General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011) (emphasis added).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In January 2006 in discussing the Veteran's PTSD symptomatology, the Veteran's wife indicated that the Veteran had become increasingly homebound, negatively effecting his business and earnings.  

VA treatment records from 2005 and 2006 show that the Veteran suffered from PTSD and depression, and was experiencing stress at work.  The Veteran reported that he had his own business but that the productivity had decreased one third since the death of his father.  

A January 2006 Production and Loss Report from Pacific Specialty Insurance Company identified that the Veteran's commission would be changed to 10 percent, and the Veteran indicated that this was a decrease from a 15 percent commission for much higher production goals.  

In a January 2006 VA psychiatric examination the Veteran reported that he had some college education and worked as an independent insurance agent.  He reported that his income had declined in the previous 10 to 12 years due to the fact that he stayed at home rather than going out to seek new clientele.  

In April 2006 the Veteran's wife indicated that the Veteran had been self-employed and worked from their home for many years, that he would be unable to work in an office, but that as he became increasingly withdrawn and struggled to focus on work, his income was diminishing.  

In April 2006 the readjustment counseling therapist at the Vet Center relayed that the Veteran had experienced intermittent irritability and anger outbursts, which were problematic at work and at home.  

In August 2006 a letter from the regional marketing manager of CSE Insurance indicated that the Veteran had been an agent for CSE for 20 years, and that during his tenure an overall deterioration of his mental status and productivity had become apparent.  The Veteran had apparently become argumentative and disruptive with employees and failed to meet minimum production requirements.  The majority of the Veteran's business was via replacement policies from existing accounts, and rarely included business from new clientele.  As such, the Veteran's agency had not developed at a consistent level with those of his peers, and the Veteran had continued to underperform considering agents with similar time at CSE had between 3 and 5 times the Veteran's production levels.  CSE, however, indicated that they held the relationship with the Veteran in the utmost respect such that they allowed his appointment status to remain in good standing.  In subsequent April and June 2007 letters from CSE Insurance Group (CSE), the Veteran was informed that he had not met the minimum production requirement for the first quarter.  A May 2007 letter from CSE showed that the Veteran's appointment as an agent remained in good status regardless of his overall deterioration in productivity.  

On his June 2007 Substantive Appeal, the Veteran indicated that his production with CSE was less than half the minimum requirement, and cancellations of existing business were increasing.  He reported that he found it difficult to work, talk to people, or leave his home.  He reported that he rarely slept through the night due to experiencing nightmares, and being hypervigilant.  He reported that he rarely left the house, and at times did not even answer cell phone calls.  As a result of both attrition and lack of motivation, he indicated that his business was shrinking at an alarming rate, and his income decreased each of the previous 14 years.  He requested consideration for a 100 percent disability rating.  

In August 2007 an application for increased compensation for individual unemployability was received, wherein the Veteran indicated that he had been unable to work at all for three months due to his service-connected PTSD as well as heart problems.  

An August 2007 letter from the readjustment counselor at the Vet Center indicated that the Veteran was "barely functioning," slowly losing customers in his insurance business, and in danger of having his sponsorship by his supervising agency revoked due to poor production.  The Veteran was reportedly so overwhelmed by anxiety and depression that he was unable to recruit new business and just wanted to isolate.  Attempts for the Veteran to find other work lead to acute anxiety and borderline panic attacks.  In addition, the Veteran reportedly experienced cardiac symptoms such as palpitations and increased blood pressure when he became extremely anxious.  The counseling therapist indicated that the Veteran was unemployable with a GAF score of 49.  

In January 2008 the Veteran indicated that he had been unable to write any new business for approximately 2 years, and that he avoided the stress related to talking with prospects and existing customers.  He reported that he was becoming increasingly isolated and only left the house a couple of times each week.  

In March 2008 Unitrin Specialty notified the Veteran that the Agency-Company Agreement would be terminated for lack of production effective July 9, 2008.  A March 2009 letter from Old Mutual also notified the Veteran that OM Financial Life Insurance company was exercising its right to terminate the agency agreement due to non-production.   

In a February 2009 rating decision the Veteran's PTSD disability was rated as 70 percent disabling.  

An April 2009 application for increased compensation based on unemployability reports the Veteran's monthly gross earnings from 2004 to 2008, and shows a downward decline.  A May 2009 response from CSE regarding employment information indicated that the minimum production requirements had been removed to accommodate the Veteran's disability in light of his decreased production.  

In July 2009 the Veteran wrote that he was not working.  Then, a letter dated July 1, 2011 indicated that the Veteran retired from the property and casualty insurance business after 28 years of service to CSE.

At his August 2011 VA psychiatric examination, the Veteran reported that he had been unable to continue working because of increasing difficulties interacting with clients due to depression and PTSD.  He contended that his unemployment was primarily due to the effects of his mental disability.  In addition, it was indicated that following approximately 12 years of declining income attributable to his PTSD and depression, the Veteran had to give up his business, leading to further financial distress.  The examiner indicated that it was likely that PTSD was the predominant factor contributing to the claimant's inability to perform the physical and sedentary activities of employment.  

In September 2011 the Veteran explained that because he was no longer capable of working, he officially retired at the suggestion of CSE.  In an October 2011 rating decision the Veteran was awarded a TDIU effective July 1, 2011.  

The Board observes that the increased rating for PTSD is intertwined with the TDIU issue.  Further, while on remand, the Board would find it helpful if a VA opinion were obtained regarding when the Veteran's service-connected disability rendered him unable to obtain or maintain substantially gainful employment.  The opinion should address, in particular, the employers' letters regarding productivity and the statements and opinions regarding employability, and opine as to the date the Veteran first became unable to obtain or maintain substantially gainful employment.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d). 

Earlier Effective Date for Entitlement to DEA Benefits

A request for approval of school attendance was received in April 2006, during the pendancy of the Veteran's claim of entitlement to service connection for his PTSD disability, which was subsequently granted effective September 2, 2005.  

In an October 2011 rating decision, the Veteran was awarded entitlement to DEA benefits.  The Board construes the representative's November 2011 statement as a notice of disagreement (NOD), in which the representative indicates disagreement with the date of entitlement to DEA benefits.  

As such, the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review of the RO's October 2011 rating decision granting entitlement to DEA benefits effective July 1, 2011 was properly initiated, and the RO was then obligated to furnish him a statement of the case (SOC) with respect to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Because the Veteran has not been furnished a SOC that addresses the earlier effective date for the award of DEA benefits, a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The effective date of the TDIU is intertwined with the effective date for the award of DEA benefits.  Thus, before issuing an SOC on that issue, the RO should first reconsider the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record all outstanding VA treatment records, to include Vet Center treatment, as they pertain to the Veteran's PTSD.  If unavailable, a formal finding to that effect should be associated with the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the PTSD issue.  

3.  Then, the Veteran's claims folders and a copy of this remand should be forwarded for an opinion concerning when the Veteran's service-connected disability, alone, rendered him unemployable.  Specifically, following review of the claims folder, the examiner should specify the date the Veteran became unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  The Board recognizes that a certain degree of conjecture is required to arrive at any medical opinion; however, the examiner is requested to specify the date it was at least as likely as not that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected PTSD, even if a certain degree of conjecture based on medical principles and expertise is required to do so.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the TDIU issue.

5.  Then, the RO taking into consideration any new evidence, should issue a SOC to the Veteran and representative addressing the issue of an earlier effective date for DEA.  They should also be advised of the need to file a substantive appeal if the Veteran wishes to complete his appeal of these issues.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


